ORDER VACATING and REMANDING

In the above-styled case the Supreme Court of the United States on June 16, 2003, reversed the decision of this Court holding that certain Michigan prison regulations were invalid on their face, but also reserving any argument that “an individual *843claim based on indefinite withdrawal of visitation or denial of procedural safeguards” would pass muster under the First and Eighth Amendments as incorporated by the Fourteenth Amendment. In light of the Supreme Court’s holding in this case, the previous judgment of this Court is vacated and the case remanded to the District Court for further consideration in light of the Supreme Court opinion.
Accordingly, it is so ORDERED.